ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,434,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Hulse et al. ‘216 (US Pub. No. 2011/0144216), teaches a flame suppressing composition comprising 1-chloro-3,3,3-trifluoropropene (HFO-1233zd) in 20 to 80 wt% or 1 to 99 wt% and further teaches that fluoroketones such as dodecafluoro-2-methylpentan-3-one (1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone; FK5-1-12) can be added to such compositions (Table 19; [0148]-[0149]).  However, there is no teaching or suggestion to choose trans-HFO-1233zd from a general teaching of HFO-1233zd and to choose FK5-1-12 and to employ each in the claimed amounts without the benefit of hindsight.  Furthermore, Hulse et al. ‘216 only specifically mentions trans-HFO-1233zd in the context of cleaning compositions ([0114]), which is not relevant to the modification of fire extinguishing compositions. 
Hulse et al. ‘771 (US Pub. No. 2013/0109771) teaches a composition consisting essentially of cis-1-chloro-3,3,3-trifluoropropene (cis-HFO-1233zd) and perfluoro(2-methyl-3-pentanone) (1,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)-3-pentanone; FK5-1-12) (abstract; [0082]).  However, there is no teaching or suggestion to replace the cis-HFO-1233zd of Hulse te al. ‘771 with the trans-HFO-1233zd as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        March 30, 2021